Citation Nr: 0524913	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease, lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease thoracic (dorsal) spine.

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from January 1973 to October 
1978 and from May 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In July 1994, the RO granted a 20 percent 
evaluation for the service-connected chronic thoracic and 
lumbar strain with compression at T8-9.  In February 1996, 
the RO denied service connection for a cervical spine 
disability and a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  

The veteran appealed those decisions to the BVA and in 
February 1999, the case was remanded by the Board for 
additional development.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled. Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2000 decision, the Board granted entitlement to an 
increased (40 percent) rating for degenerative disc disease 
of the lumbar spine and a separate 10 percent rating for 
compression fracture with demonstrable deformity of T8-9.  
The Board denied service connection for a cervical spine 
disorder, an evaluation in excess of 10 percent for 
degenerative disc disease thoracic (dorsal) spine, and a TDIU 
rating.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (herein 
"Court").  By a September 2001 Order, the Court vacated the 
adverse portions of the Board's June 2000 decision, and 
remanded the case to the Board for further development and 
readjudication.  Pursuant to the Court Order, the Board 
undertook additional development under authority, which was 
in effect at that time.  As discussed below, the development 
was not completed.  

In July 2003, the Board remanded the case to insure 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (herein "VCAA").  VCAA notice 
letters were sent to the veteran in July 2003 and February 
2004.  The case was subsequently returned to the Board for 
appellate review.  

In a statement dated in June 2005, the veteran claimed 
service connection for acid reflux and depression.  These 
claims have not been developed or adjudicated by the RO.  
They are referred to the RO for appropriate disposition.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of these issues.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a July 2001 motion to the Court, the veteran, through his 
attorney, noted that he had been determined to be disabled by 
the Social Security Administration (SSA) and requested that 
the SSA records be obtained and considered by VA.  In a July 
2002 development memo, the Board noted that the SSA records 
should be obtained.  The Board requested the records from 
SSA.  In October 2002, the Board notified the veteran that 
the records had been requested.  However, review of the file 
does not disclose a response from SSA.  The Court has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies, and to 
continue trying to get the records.  38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002).  To comply with both case law and 
statute law, VA must make further attempts to obtain the SSA 
records.  These records could affect all issues in this case, 
so the entire case must be remanded.  

In July 2003, the Board remanded the case for compliance with 
VCAA.  In July 2003 and February 2004, the veteran was sent 
notice letters to comply with VCAA requirements.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I)), the Court held that in order 
to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Review of the VCAA notice letters 
of July 2003 and February 2004 shows that the "fourth" 
element was not requested of the veteran.  This remand 
affords an opportunity to request this evidence from him.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
May 2005 supplemental statement of the case (SSOC) briefly 
referred to these changes, but the veteran has not been 
provided with the new rating criteria.  The veteran should be 
provided with the new regulations and his claims should be 
considered under them.  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003.  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  The Court determined that 
38 C.F.R. § 4.40 specifically refers to disability due to 
lack of normal "endurance", provides for a rating to be 
based on "functional loss . . . due to . . . pain", and 
states that "a part which becomes painful on use must be 
regarded as seriously disabled."  (Emphasis by Court).  
Furthermore, section 4.40 provides that "[i]t is essential 
that the [rating] examination . . . adequately portray the . 
. . functional loss."  (Emphasis by Court).  The examiner 
should express an opinion on whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be 'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.  DeLuca, at 205.  

On the February 2005 VA examination, the examiner noted the 
veteran's complaint that he had pain on repetitive activity 
and reported an impression of, "Back strain, back condition, 
rated disabilities as above with above range of motion and 
DeLuca characteristics."  Unfortunately, she did not express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  While she indicated that 
such limitations might exist, the report does not reflect any 
attempt to portray these additional functional impairments in 
terms of the degree of additional range-of-motion or 
otherwise describe the limitations in terms which could be 
considered for rating.  The veteran has specifically 
complained that there was no testing of impairment with 
repetitive motion.  This remand affords an opportunity to 
examine the veteran in accordance with DeLuca and applicable 
law and regulations.  

The Board regrets the further delay; however, for the reasons 
discussed above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically: 
?	The RO should notify the veteran of 
the evidence needed to substantiate 
his increased rating claims under 
the new criteria for spine 
disabilities, effective September 
23, 2002 and September 26, 2003.  
?	The RO should notify the veteran 
that he should provide VA with any 
evidence in his possession that 
pertains to the claims, or something 
to the effect that the veteran 
should give VA everything he has got 
pertaining to his claims.  

2.  The RO should obtain a complete copy 
of the veteran's SSA medical records, as 
well as a copy of all disability 
decisions.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should perform full range of motion 
studies of the thoracolumbar spine.  If 
the veteran experiences pain on motion, 
the physician should express an opinion 
as to the credibility of the complaints 
and the specify the evidence on which he 
bases his or her assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  The examiner should 
measure motion after repetitive use and 
describe all functional loss affecting 
the back, including more movement than 
normal (instability), any weakened 
movement, fatigability and lack of 
endurance, or incoordination.  If 
possible, the examiner should describe 
any additional functional impairment in 
terms of the degree of additional range-
of-motion lost.  If the examiner cannot 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost, he should so state.  

The examiner should express opinions on 
the following questions, supported by a 
rationale:  
?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's cervical spine 
disorder was caused or aggravated by 
his service-connected low back 
disorder?  
?	Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's cervical spine 
disorder began during service or is 
causally linked to any incident of 
(i.e., trauma) or finding recorded 
during service?  

4.  Thereafter, the RO should readjudicate 
this claims that remain on appeal in light 
of the evidence added to the record since 
the last supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC should contain the 
complete spine rating criteria effective 
September 23, 2002 and September 26, 2003.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

